  Case 15-39525       Doc 39      Filed 10/24/18 Entered 10/24/18 09:15:21          Desc Main
                                    Document     Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE                                               )       Chapter 7
                                                    )
Brown, Kathryn Jean                                 )       CASE NO. 15-39525
                                                    )
                                  Debtor(s).        )       Hon. Pamela S. Hollis


                               CERTIFICATE OF SERVICE

           I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
of the Notice of Final Report to the debtor(s), the debtor(s) attorney, all parties in
interest, and all creditors (listed on the below service list) via electronic service on those
registered in the CM/ECF system and, for those not listed in the CM/ECF system, at the
addresses listed, by placing them in envelopes, properly addressed, with proper postage
prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn
Street, Chicago, Illinois at or before 5:00 p.m. on October 24, 2018.


Cindy M. Johnson                                    ___/s/ Cindy M. Johnson_____________
Chpater 7 Trustee
140 S. Dearborn St., Suite 1510
Chicago, IL 60603
312-345-1306
                                        SERVICE LIST



Electronic Mail Notice List

       Amy A Aronson amyaronson@comcast.net, amyaronson@comcast.net
       Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.epiqsystems.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Brenda Ann Likavec bknotices@potestivolaw.com, blikavec@potestivolaw.com
       Christopher M Williams chris@presbrey.com,
        renee@pnlawoffice.com;m.cr67809@notify.bestcase.com

Manual Notice List

See Attached Service List
               Case 15-39525           Doc 39      Filed 10/24/18           Entered 10/24/18 09:15:21     Desc Main
                                           MailingDocument
                                                   Service List
                                                            Page 2 of 3
                                                                                               Amex
Kathryn Jean Brown                                                                             Correspondence
211 Wollmington Dr.                                                                            Po Box 981540
Oswego, IL 60543-8447                                                                          El Paso, TX 79998-1540
(p)BANK OF AMERICA                              CAPITAL ONE, N.A.                              Cap1/bstby
PO BOX 982238                                   C/O BECKET AND LEE LLP                         PO Box 30285
EL PASO TX 79998-2238                           PO BOX 3001                                    Salt Lake City, UT 84130-0285
                                                MALVERN, PA 19355-0701
Cap1/mnrds
90 Christiana Road                              Chase Card Services                            (p)CITIBANK
New Castle, DE 19720-3118                       Attn: Correspondence Dept                      PO BOX 790034
                                                Po Box 15298                                   ST LOUIS MO 63179-0034
                                                Wilmington, DE 19850-5298
 Citibank, N.A.                                 Citibank/The Home Depot                       Comenity Bank/Maurices
 c/o Quantum3 Group LLC                         Citicorp Credit Srvs/Centralized Bankrup      Po Box 182125
 PO Box 280                                     Po Box 790040                                 Columbus, OH 43218-2125
 Kirkland, WA 98083-0280                        Saint Louis, MO 63179-0040

Comenity Bank/Victorias Secret                  Credit First/CFNA                             Discover Bank
Po Box 182125                                   Bk13 Credit Operations                        Discover Products Inc.
Columbus, OH 43218-2125                         Po Box 818011                                 PO Box 3025
                                                Cleveland, OH 44181-8011                      New Albany, OH 43054-3025
Discover Financial                              Dsnb Macys                                      Edward Hospital
Attn: Bankruptcy                                Macys Bankruptcy Department                     PO Box 4207
Po Box 3025                                     Po Box 8053                                     Carol Stream, IL 60197-4207
New Albany, OH 43054-3025                       Mason, OH 45040-8053

First National Bank                             First National Bank of Omaha                  (p)FORD MOTOR CREDIT COMPANY
Attn: FNN Legal Dept                            1620 Dodge Street, Stop code 3105             P O BOX 62180
1620 Dodge St Mailstop Code 3290                Omaha, NE 68197-0002                          COLORADO SPRINGS CO 80962-2180
Omaha, NE 68102-1593

Harris N.a.                                     Hsbc/carsn                                    Hsbc/comp
Bmo Harris Bank - Bankruptcy Dept.-Brk-1        Attention: HSBC Retail Services               Attention: HSBC Retail Services
770 N Water Street                              Po Box 5264                                   Po Box 5264
Milwaukee, WI 53202-0002                        Carol Stream, IL 60197-5264                   Carol Stream, IL 60197-5264

Hsbc/menards                                    Kohls/Capital One                             Merchants Cr
Attention: Bankruptcy Department                Po Box 3120                                   223 W. Jackson Blvd.
Po Box 5264                                     Milwaukee, WI 53201-3120                      Suite 400
Carol Stream, IL 60197-5264                                                                   Chicago, IL 60606-6974
                                                                                              PYOD, LLC its successors and assigns as
National City Mortgage/PNC Mtg                 Nationwide Credit & Coll                       assignee of Citibank, N.A.
Attn: Bankruptcy Department                    Attn Collections/Bankruptcy                    Resurgent Capital Services
3232 Newmark Dr.                               815 Commerce Dr Ste 270                        PO Box 19008
Miamisburg, OH 45342-5433                      Oak Brook, IL 60523-8852                       Greenville, SC 29602-9008
Pnc Mortgage                                 Quantum3 Group LLC as agent for
3232 Nemark Dr                               Comenity Bank                                    Quicken Loans
Miamisburg, OH 45342-5433                    PO Box 788                                       1050 Woodward Ave
                                             Kirkland, WA 98083-0788                          Detroit, MI 48226-1906

Quicken Loans Inc.                           (p)SPRINGLEAF FINANCIAL SERVICES                 Syncb/ashley Homestore
C/O Potestivo & Associates, P.C              P O BOX 3251                                     Attn: Bankrupty
811 South Blvd, Suite 100                    EVANSVILLE IN 47731-3251                         Po Box 103104
Rochester Hills, MI 48307-5359                                                                Roswell, GA 30076-9104
            Case 15-39525      Doc 39      Filed 10/24/18 Entered 10/24/18 09:15:21      Desc Main
                                             Document     Page 3 of 3
Synchrony Bank/ JC Penneys              Synchrony Bank/Amazon               Synchrony Bank/American Eagle
Attn: Bankrupty                         Attn: Bankruptcy                    Attn: Bankruptcy
Po Box 103104                           Po Box 103104                       Po Box 103104
Roswell, GA 30076-9104                  Roswell, GA 30076-9104              Roswell, GA 30076-9104

Synchrony Bank/Lord & Taylor        Synchrony Bank/Old Navy                Synchrony Bank/Select Comfort
Attn: Bankruptcy                    Attn: Bankruptcy                       Attn: Bankruptcy
Po Box 103104                       Po Box 103104                          Po Box 103104
Roswell, GA 30076-9104              Roswell, GA 30076-9104                 Roswell, GA 30076-9104


Synchrony Bank/TJX                  Target                                  (p)US BANK
Attn: Bankruptcy                    C/O Financial & Retail Services         PO BOX 5229
Po Box 103104                       Mailstop BT PO Box 9475                 CINCINNATI OH 45201-5229
Roswell, GA 30076-9104              Minneapolis, MN 55440-9475


(p)VON MAUR INC                         Wellsfargo                         Christopher M Williams
6565 BRADY STREET                       800 Walnut St                      Porro, Niermann & Petersen, LLC
DAVENPORT IA 52806-2054                 Des Moines, IA 50309-3605          821 W Galena Blvd
                                                                           Aurora, IL 60506-3749
